Concurring Opinion by
President Judge Bowman :
I concur with the result reached by the majority solely because the property owner who originally constructed the retaining wall in question at a time when the roadway in question was a borough street has not proven as a matter of law that the borough was negligent in maintaining the roadway. The borough’s responsibility for maintenance arose when the roadway was designated a local service highway under the provisions of the Act of May 29, 1945, P. L. 1108, 36 P.S. §2391.1 et seq. “Local service highways constructed under authority of this act shall, upon completion of construction, be maintained by and at the expense of the political subdivision in which they are located.” 36 P.S. §2391.12.
The record is unclear and the property owner failed to present evidence sufficient to show that the borough was negligent in maintaining the roadway after such designation. The responsibility for constructing a local service highway or reconstructing an existing roadway so designated rests on the Commonwealth under Section 3 of the Act of 1945, 36 P.S. §2391.3. As I look *341at the entire record and give full weight to the property owner’s testimony, it is apparent that if there was any negligence evidenced in these facts it was negligence in construction for which the borough is not responsible.
Such responsibility would fall on either the Commonwealth or the property owner depending on when and how the negligent construction occurred.